 

Exhibit 10.57

 

Tenancy Agreement

 

This Tenancy Agreement (the “Agreement”) is made on 15th Apr. 2015 by and
between LAW Insurance Broker Co., LTD. (the “Tenant”) and Pon-Chen Co., LTD.
(the “Landlord”).

 

WHEREAS, the Tenant intends to lease from the Landlord the “Premise” (defined
herein below) and the Landlord agrees to lease to the Tenant the “Premise” in
accordance and under the terms and conditions set forth herein. NOW, THEREFORE,
the parties hereby agree as follows:

 

1.Premise

 

The leasing premise (the “Premise”) is located at 5F,No.311,Sec.3,Nan-King E.
Rd.,Taipei, and the total area of the Premise is 753.293 square feet (including
public places).

 

2.Term of the Lease

 

Unless earlier terminated under other provisions of this Agreement, the
Agreement shall have a term of two years, commencing on 1st Jun. 2015 and
expiring on 31st May.2017 (the “Term”).

 

(1)Both parties are entitled to renew this lease one month before the expiry.
The terms and conditions shall be negotiated by both parties. If the renewal has
not been made upon the expiry, the lease terminates spontaneously. The Tenant is
entitled to have the priority in renewal in case that the Landlord is about to
lease the Premise. The Landlord’s expression of objection shall be made in one
week after the Tenant offers the renewal if the Landlord disapproves of the
renewal. If the Landlord does not give a definite answer within the specified
period, the renewal shall be deemed valid.

 

(2)The Landlord’s expression of objection shall be made in one month before the
expiry if the Landlord disapproves of the renewal. Upon the expiry, the Tenant
shall at his cost without delay vacate the Premise, re-convey the Premise to the
Landlord in the condition which the Premise was first conveyed to the Tenant
upon commencement of this Agreement

 



3.Rentals

 

(1)The Rental for the Term shall be NT$355,477 (excluding business tax) per
month.

 

(2)The Rental shall be due and payable on the 1st day of each calendar month
(the “Lease Inception”) during the Term. The Landlord shall give the invoice to
the Tenant three days before the Lease Inception. If the invoice is delayed, the
payment would be delayed by the Tenant.

 

(3)For the first year, the Tenant shall pay the rental of NT$373,251 (including
business tax) in 12 checks, whose expiring date is on the 1st of each calendar
month. The rental for the second year shall be paid to the Landlord before 1st
Jun. 2016.

 

 

 

 

 

(4)If the rental is delayed, the Tenant shall pay it during the specific period
after being given notice by the Landlord. The Landlord shall deduct the rental
from the contract security deposit if the rental has been delayed for over two
months or the rental has not been paid in successive two months after being
given notice. The Landlord shall claim such compensation pursuant to acts and
regulations subject to the deficiency of the rental and the loss.

 

4.Contract security deposit

 

(1)On the signing of this Agreement, the Tenant shall pay the Landlord a
contract security deposit (the “Deposit”) in an amount of NT$670,000 (evidenced
by receipt). Upon the expiration or the termination of this Agreement, the
interest-free Deposit shall be refunded by means of the receipt when the Tenant
moves out, surrenders the Premise, and comply with this Agreement, the Landlord
shall pay 1% of the amount of Deposit for each delayed day of payment.

 

(2)The Landlord shall give notice to the Tenant one month before the transfer if
the Landlord wants to transfer the ownership of the Premise. The Deposit shall
be refunded to the Tenant without any interest after the delivery of the
Premise.

 

(3)The Tenant shall not assign the creditor’s right of the Deposit.

 

5.Working Fund of the management of the building (the “Working Fund”)

 

On the signing of this Agreement, the Tenant shall pay the Landlord a Working
Fund in an amount of NT$80,000. Such Working Fund shall be deeming paid since
the Tenant already pay the Working Fund followed by the previous lease agreement
made by and between the parties on 1st Jun, 2011. The Working Fund shall be
calculated in the event of the termination of this Agreement, the Landlord would
return the overcharge and demand payment of the shortage.

6.Insurance

 

The Premise owned by the Landlord shall obtain the fire insurance and earthquake
insurance. The Tenant shall insure the chattels and the facilities.

 

7.Use of the Premise

 

(1)The Premise shall be used only for business purposes.

 

(2)The Tenant shall not sublet, lend, or sell the Premise. The Tenant shall also
not assign, transfer any of his rights to or interest in or obligations under
this Agreement.

 

 

 



 

(3)No acts against the law, storage of any goods, illegal substances,
explosives, flammable materials or dangerous articles is allowed. In the event
of violation by or attribute to the Tenant of the restrictions set forth hereof
or by any applicable laws of the Republic of China, the Tenant shall be solely
and exclusively responsible for and answerable to all charges, liabilities and
penalties for such violation.

 

(4)Public land and apparatus in this building shall not be occupied. The Premise
and other facilities shall be kept complete, except that any improvement or
construction of the Premise is approved by the Landlord.

 

(5)The Landlord has set up an area for the signboard in the first floor of the
building where the Premise is located. No signboard or advertisement is sited in
any other places in this building without written consent by the Landlord.

 

(6)   (a)The repair or maintenance of the Premises arising from ordinary wear
and tear shall be the responsibility of the Tenant. The damage caused by an act
of God, force majeure or not the Tenant’s error shall be the responsibility of
the Landlord. If the repair or maintenance is not accomplished in five days
after given notice by the Tenant or not accomplished during a reasonable period
of time, the Tenant may renovate by himself. Then the Tenant may ask for the
amount of renovation, deduct the amount from the Deposit or terminate this
Agreement.

 

(b)Unless otherwise approved by the Landlord in advance, no improvement or
construction of the Premise shall be made by the Tenant. Any improvement or
construction of the Premise made by the Tenant shall in no event damage the
structure of the building.

 

(c)No change on utilities, air conditioners, and fire-fighting equipments in the
Premise shall be made without the written consent of the Landlord and the
Management Office. The Tenant shall compensate for the damage arising from his
gross negligence or willfulness.

 

(7)The Tenant shall comply with the regulations made by the Landlord.

 

(8)The Tenant shall not operate against the scope of business, and it is not
allowed to breed dogs or any other cattle.

 

(9)In the event of Tenant’s breach of Article 7.1 through Article 7.8, the
Landlord shall give the Tenant written notice to mend in two months. The
Landlord may terminate this Agreement if the improvement has not been made.

 

(10)Any dispute arising from the breach of the regulations has nothing to do
with the Landlord, and it is deemed a breach of this Agreement.

 

8.Miscellaneous

 

(1)The house tax of the Premise shall be the responsibility of the Landlord. The
Tenant shall be responsible for the taxes in respect of the operations.

  

 

 



 

(2)Charges for electricity, water, and such other additional supplies of the
Premise provided to the Tenant during the Term shall be the responsibilities of
the Tenant.

 

(3)Where the Tenant fails to make a due rental, utilities bills or any other
fees, the Landlord may stop water supply and power supply.

 

(4)(a)   The rental shall be paid on the appointed date for the first year in
the event of termination under one year.

 

(b)In the event of termination after one year, the Tenant shall give the
Landlord written notice one month before the termination.

 

(c)In the event of the Tenant’s breach of Article 7, the rental shall still be
paid till the day of move after the notice is made.

 

(5)The Tenant shall without delay vacate the Premise and re-convey the Premise
to the Landlord. If the miscellaneous objects are not removed in 15 days, they
become renounced. The Landlord shall deal with these objects. The expense
arising from the disposal shall be the responsibility of the Tenant, and shall
be deducted from the Deposit.

 

(6)The Tenant may not request removal costs or any other fees.

 

(7)Upon such termination or the Tenant’s failure to re-convey the Premise upon
the expiry of the Term, the Tenant shall pay the Landlord the rental due and
payable as of the date of the termination as well as an amount equal to the sum
of one month’s rental to compensate the Landlord’s loss and damage arising from
such termination and as a penalty payment for such termination or breach. The
Landlord shall deduct the amount from the Deposit in case the Tenant refuses to
pay. But the Tenant shall at his cost without delay vacate the Premise,
re-convey the Premise to the Landlord as soon as possible.

 

(8)During Term hereof, if the Landlord wants to transfer the ownership of the
Premise,

 

(a)he shall give the Tenant written notice two months before the transfer and
shall ask for the approval from the Tenant.

 

(b)he shall be generally responsible for the third party that takes the
ownership.

 

(c)he agrees to provide the removal fee that is equal to one month’s rental in
case the Tenant is inappetent to exchange treaty with the third party.

 

(d)he shall return the undue checks and the Deposit regardless of the treaty
exchange.

 

(e)he shall indemnify the Tenant in an amount of NT$1.2 million in the event of
the Landlord’s breach of this Article.

 

 

 



 

9.Assumption of risk

 

The Tenant shall exercise the due care of a good administrator, and shall be
responsible for the indemnity in the event of the damage of the Premise.

 

10.Removal of the Premise

 

Upon expiry or termination for whatever reason of this Agreement, the Tenant
shall at his cost without delay vacate the Premises, re-convey the Premises to
the landlord in the condition which the Premise was first conveyed to the Tenant
upon commencement of this Agreement.

 

The Tenant shall pay up the rental, fines, fees and any other compensation. The
Landlord may deduct unpaid amount from the Deposit if the Tenant fails to pay
up.

 

11.This Agreement is served in bipartite. Each party holds one copy.

12.Any and all disputes arising from this Agreement shall be finally adjudicated
upon by the Taipei District Court and appellate courts thereof in the Republic
of China.

 

Landlord   Tenant Name: Pon-Chen Co., LTD   Name: LAW Insurance Broker Co., LTD
Representative: TSU-CHAN WANG   Representative: Shu-Fen Lee Unified Business
No.: 04499487   Unified Business No.: 86300857 Address: 11F, No.311, Sec.3,
Nan-King E. Rd., Taipei   Address: 5F, No.311, Sec.3, Nan-King E. Rd., Taipei
Telephone: 25455366   Telephone: 25455970 Signature: ___________________________
  Signature: ___________________________

 



 

